          Case 5:19-cv-01772-CLS Document 31 Filed 07/23/20 Page 1 of 19                            FILED
                                                                                            2020 Jul-23 PM 12:22
                                                                                           U.S. DISTRICT COURT
                                                                                               N.D. OF ALABAMA


                        UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ALABAMA
                           NORTHEASTERN DIVISION

AMBER TURNER,                                   )
                                                )
      Plaintiff,                                )
                                                )
vs.                                             )        Civil Action No. 5:19-CV-01772-CLS
                                                )
MJTV, LLC d/b/a JIMMY’S                         )
LOUNGE; JAMES M. HOLT, and                      )
MICHAEL HOLT,                                   )
                                                )
      Defendants.                               )


CHARLENE GDYNIA; JASHON                         )
JONES,                                          )
                                                )
      Plaintiffs,                               )
                                                )
vs.                                             )        Civil Action No. 5:19-CV-01813-CLS
                                                )
MJTV, LLC d/b/a JIMMY’S                         )
LOUNGE; JAMES M. HOLT, and                      )
MICHAEL HOLT,                                   )
                                                )
      Defendants.                               )

                              MEMORANDUM OPINION

      The plaintiffs in these consolidated actions — i.e., Amber Turner, Charlene

Gdynia, and Jashon Jones — assert claims under the Fair Labor Standards Act, 29

U.S.C. § 201 et seq., against their former employers, MJTV, L.L.C. (the successor to

JAH, L.L.C.), James M. Holt, and Michael Holt, all of whom conducted business in

Huntsville, Alabama, under the trade name of “Jimmy’s Lounge.”1 This opinion
      1
          See doc. no. 1 (Complaint) in 5:19-cv-1772-CLS, and doc. no. 1 (Complaint) in 5:19-cv-
           Case 5:19-cv-01772-CLS Document 31 Filed 07/23/20 Page 2 of 19




addresses the plaintiffs’ motion for partial summary judgment on the issue of liability.

See doc. no. 24 (Plaintiffs’ Motion for Partial Summary Judgment).                            Upon

consideration of the motion, briefs, and evidentiary submissions, the court concludes

that the motion should be granted.2

                               I. STANDARD OF REVIEW

       Federal Rule of Civil Procedure 56 provides that a court “shall grant summary

judgment if the movant shows that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The

Supreme Court added a gloss to the language of that Rule, saying that summary

judgment is proper “after adequate time for discovery and upon motion, against a

party who fails to make a showing sufficient to establish the existence of an element

essential to that party’s case, and on which that party will bear the burden of proof at

trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). “In making this

determination, the court must review all evidence and make all reasonable inferences



1813-CLS. Unless otherwise stated, all docket references going forward will be to 5:19-cv-1772-
CLS, the lead case.
       2
         Defendants filed a motion to extend their time to respond to plaintiffs’ motion for partial
summary judgment, and asking for an additional sixty days from May 15, 2020 (i.e., until July 14,
2020). See doc. no. 27. However, the law clerk formerly responsible for monitoring this file and
assisting the court failed to bring that motion to the attention of the undersigned. Consequently, it
was not ruled upon, and defendants filed their response to plaintiffs’ motion for partial summary
judgment on May 15, 2020, thereby mooting the motion. In any event, the issues addressed in this
opinion all turn upon questions of law, and are not fact dependent.

                                                 2
        Case 5:19-cv-01772-CLS Document 31 Filed 07/23/20 Page 3 of 19




in favor of the party opposing summary judgment.” Chapman v. AI Transport, 229

F.3d 1012, 1023 (11th Cir. 2000) (en banc) (quoting Haves v. City of Miami, 52 F.3d

918, 921 (11th Cir. 1995)). Inferences in favor of the non-moving party are not

unqualified, however. “[A]n inference is not reasonable if it is only a guess or a

possibility, for such an inference is not based on the evidence, but is pure conjecture

and speculation.” Daniels v. Twin Oaks Nursing Home, 692 F.2d 1321, 1324 (11th

Cir. 1983) (alteration supplied). Moreover,

      [t]he mere existence of some factual dispute will not defeat summary
      judgment unless that factual dispute is material to an issue affecting the
      outcome of the case. The relevant rules of substantive law dictate the
      materiality of a disputed fact. A genuine issue of material fact does not
      exist unless there is sufficient evidence favoring the nonmoving party
      for a reasonable jury to return a verdict in its favor.

Chapman, 229 F.3d at 1023 (quoting Haves, 52 F.3d at 921) (emphasis and alteration

supplied). See also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52 (1986)

(asking “whether the evidence presents a sufficient disagreement to require

submission to a jury or whether it is so one-sided that one party must prevail as a

matter of law”).

                                     II. FACTS

      Plaintiffs were employed as exotic dancers at Jimmy’s Lounge, which

defendants contend was owned and operated by the limited liability company known



                                          3
           Case 5:19-cv-01772-CLS Document 31 Filed 07/23/20 Page 4 of 19




as “JAH, L.L.C.” until March 21, 2018. The sole owner and member of that limited

liability company was defendant James M. Holt.3 On March 21, 2018, however,

defendants contend that the limited liability company known as “MJTV, L.L.C.”

assumed control and operation of Jimmy’s Lounge.4 The sole owner and member of

that limited liability company was defendant Michael Holt, the son of defendant

James M. Holt.5 MJTV, L.L.C. operated Jimmy’s Lounge from March 21, 2018 until

the nightclub was closed in December 2019.6

       While plaintiffs were employed as exotic dancers at Jimmy’s Lounge, they

were required to work at least four shifts each week, and at least one of those shifts

had to be on a Friday or Saturday night.7 They were expected to work either from

noon until 6:00 p.m., or from 6:00 p.m. until 2:00 a.m.,8 and they were fined for

arriving late or departing early9 in accordance with the following posted policies:

                 All Contractors [the term used by defendants to refer to plaintiffs
       3
         See doc. no. 28 (Defendants’ Response). See also doc. no. 28-1 (James M. Holt
Declaration), ¶ 2.
       4
           Doc. no. 28 (Defendants’ Response), ¶ 4; doc. no. 28-2 (Michael Holt Declaration), ¶¶ 3-4.
       5
           Doc. no. 28 (Defendants’ Response), ¶ 3; doc. no. 28-2 (Michael Holt Declaration), ¶ 2.
       6
           Doc. no. 28-2 (Michael Holt Declaration), ¶ 4.
       7
         Doc. no. 25-3 (Amber Turner Declaration), ¶ 4; doc. no. 25-4 (Charlene Gdynia
Declaration), ¶ 4; doc. no. 25-5 (Jashon Jones Declaration), ¶ 4.
       8
         Doc. no. 25-3 (Amber Turner Declaration), ¶ 7; doc. no. 25-4 (Charlene Gdynia
Declaration), ¶ 7; doc. no. 25-5 (Jashon Jones Declaration), ¶ 7.
       9
         Doc. no. 25-3 (Amber Turner Declaration), ¶ 4; doc. no. 25-4 (Charlene Gdynia
Declaration), ¶ 4; doc. no. 25-5 (Jashon Jones Declaration), ¶ 4; doc. no. 29-1 (Justin Sullivan
Declaration), ¶ 6.

                                                  4
            Case 5:19-cv-01772-CLS Document 31 Filed 07/23/20 Page 5 of 19




       and all other exotic dancers] are to be dressed and on the floor when
       their shift starts (12 noon on dayshift, 6PM on nightshift). A $10 fine
       will be applied for every hour that you are late.

              On Monday-Wednesday All nightshift Contractors are to be on
       the floor by 8PM or you must pay your house fee when you arrive or you
       CAN NOT work.

             On the Weekend all nightshift contractors must be here by
       9:30PM or you must pay $75 dollars at the door when you arrive to
       work.

             NO EXCEPTIONS to any rules if rules are broken your house
       fees can be increased up to $250 or it can result in a termination of
       contract.

Doc. no. 25-6 (Rules), at 3 (italicized alteration supplied, all-caps and underscored

emphasis in original). Fines for departing early were due at the beginning of the

dancer’s next shift.10

       Dancers were required to pay a “tip out” or “house fee” after each shift, usually

in the amount of $25 dollars, but the amount increased to $35 dollars on weekends.11

(Defendants dispute that a house fee was required for each shift, and state that the

dancers were only charged such a fee if they used items supplied by Jimmy’s Lounge,

such as make-up, tape, or feminine hygiene products.12) Dancers also were required

       10
          See doc. no. 25-3 (Amber Turner Declaration), ¶ 8; doc. no. 25-4 (Charlene Gdynia
Declaration), ¶ 8; doc. no. 25-5 (Jashon Jones Declaration), ¶ 8.
       11
          Doc. no. 25-3 (Amber Turner Declaration), ¶ 5; doc. no. 25-4 (Charlene Gdynia
Declaration), ¶ 5; doc. no. 25-5 (Jashon Jones Declaration), ¶ 5; doc. no. 29-1 (Justin Sullivan
Declaration), ¶ 6. See also id. ¶ 8 (“The tip out was not optional.”).
       12
            See doc. no. 28 (Defendants’ Response), at 6; doc. no. 28-1 (James M. Holt Declaration),

                                                  5
            Case 5:19-cv-01772-CLS Document 31 Filed 07/23/20 Page 6 of 19




to pay the disc jockey an amount that varied between $10 and $15 dollars.13

Payments to the disc jockey were enforced in the same manner as “tip outs.”14

       Jimmy’s Lounge kept a log of the time each dancer arrived, and whether she

paid her “tip out” or any required fine.15 The log also was used by the disc jockey to

announce the names of dancers who were going to perform on the different stages in

the club.16

       Dancers earned money in two ways: tips received from patrons while

performing on stage; and payment for private dances.17 Dancers usually received

customer tips in amounts between $2 and $5 dollars while performing on stage,18

while club customers were charged for private dances at the rate of $25 dollars per

song: a price that was determined by Jimmy’s Lounge.19 At the conclusion of a

¶ 4; doc. no. 28-2 (Michael Holt Declaration), ¶ 5.
       13
          Doc. no. 25-3 (Amber Turner Declaration), ¶ 12; doc. no. 25-4 (Charlene Gdynia
Declaration), ¶ 12; doc. no. 25-5 (Jashon Jones Declaration), ¶ 12; doc. no. 29-1 (Justin Sullivan
Declaration), ¶ 9.
       14
            Doc. no. 29-1 (Justin Sullivan Declaration), ¶ 9.
       15
          Doc. no. 25-3 (Amber Turner Declaration), ¶ 9; doc. no. 25-4 (Charlene Gdynia
Declaration), ¶ 9; doc. no. 25-5 (Jashon Jones Declaration), ¶ 9; doc. no. 29-1 (Justin Sullivan
Declaration), ¶ 7.
       16
          Doc. no. 25-3 (Amber Turner Declaration), ¶ 9; doc. no. 25-4 (Charlene Gdynia
Declaration), ¶ 9; doc. no. 25-5 (Jashon Jones Declaration), ¶ 9.
       17
          Doc. no. 25-3 (Amber Turner Declaration), ¶ 10; doc. no. 25-4 (Charlene Gdynia
Declaration), ¶ 10; doc. no. 25-5 (Jashon Jones Declaration), ¶ 10.
       18
          Doc. no. 25-3 (Amber Turner Declaration), ¶ 10(a); doc. no. 25-4 (Charlene Gdynia
Declaration), ¶ 10(a); doc. no. 25-5 (Jashon Jones Declaration), ¶ 10(a).
       19
          Doc. no. 25-3 (Amber Turner Declaration), ¶ 10(b); doc. no. 25-4 (Charlene Gdynia
Declaration), ¶ 10(b); doc. no. 25-5 (Jashon Jones Declaration), ¶ 10(b). See also doc. no. 25-6

                                                   6
            Case 5:19-cv-01772-CLS Document 31 Filed 07/23/20 Page 7 of 19




private dance, dancers were required to pay $5 of the $25 dollar charge to Jimmy’s

Lounge.20 Failure to pay that amount to the Lounge would result in the dancer’s

“house fees being increased from anywhere to as high as $250.00.” Doc. no. 25-6

(Dance Booth Rules), at 4. Each plaintiff testified that, on more than one occasion,

she personally witnessed the termination of dancers who attempted to avoid paying

that fee.21 (Defendants contend that the $5 dollar payment was the Lounge’s charge

for each private dance customer, while the $20 dollars kept by the dancers was their

“tip.”22)

       Jimmy’s Lounge controlled when dancers could perform private dances by

mandating when each appeared on stage.23 The Lounge also set a “Dress Code” for

the dancers’ wardrobe and make-up, and conducted make-up checks before each

performer stepped on stage.24 If dancers did not adhere to the dress code, they would


(Dance Booth Rules), at 4; doc. no. 29-1 (Justin Sullivan Declaration), ¶ 11.
       20
          Doc. no. 25-3 (Amber Turner Declaration), ¶ 10(b); doc. no. 25-4 (Charlene Gdynia
Declaration), ¶ 10(b); doc. no. 25-5 (Jashon Jones Declaration), ¶ 10(b); doc. no. 29-1 (Justin
Sullivan Declaration), ¶ 12.
       21
          Doc. no. 25-3 (Amber Turner Declaration), ¶ 11; doc. no. 25-4 (Charlene Gdynia
Declaration), ¶ 11; doc. no. 25-5 (Jashon Jones Declaration), ¶ 11.
       22
            Doc. no. 28-1 (James M. Holt Declaration), ¶ 5; doc. no. 28-2 (Michael Holt Declaration),
¶ 6.
       23
          Doc. no. 25-3 (Amber Turner Declaration), ¶ 13; doc. no. 25-4 (Charlene Gdynia
Declaration), ¶ 13; doc. no. 25-5 (Jashon Jones Declaration), ¶ 13.
       24
          Doc. no. 25-3 (Amber Turner Declaration), ¶ 14; doc. no. 25-4 (Charlene Gdynia
Declaration), ¶ 14; doc. no. 25-5 (Jashon Jones Declaration), ¶ 14. See also doc. no. 25-6 (Dress
Code), at 5.

                                                   7
            Case 5:19-cv-01772-CLS Document 31 Filed 07/23/20 Page 8 of 19




not be allowed to perform.25

       Plaintiffs did not receive W-2 or 1099 forms from Jimmy’s Lounge,26 even

though defendants required dancers during the Summer of 2018 to fill out W-4 forms,

and instituted a system that required each performer to “clock in” and “clock out” of

work.27 Plaintiffs were told they would be paid a minium wage at the reduced tipped

rate per hour.28 However, Jimmy’s Lounge quickly ceased paying attention to

whether plaintiffs clocked in or out, and never issued any paychecks to plaintiffs.29

Plaintiffs also never received any report of the hours each worked.30 Whenever a

dancer complained about the missing paychecks or lack of information, Jimmy’s

Lounge would cut them a check for “some round figure, like $50.00, to silence the

dancer.” Doc. no. 25-3 (Amber Turner Declaration), ¶ 18.31

       25
            See doc. no. 25-3 (Amber Turner Declaration), at 12 (Dress Code).
       26
          Doc. no. 25-3 (Amber Turner Declaration), ¶ 16; doc. no. 25-4 (Charlene Gdynia
Declaration), ¶ 16; doc. no. 25-5 (Jashon Jones Declaration), ¶ 16.
       27
          Doc. no. 25-3 (Amber Turner Declaration), ¶ 17; doc. no. 25-4 (Charlene Gdynia
Declaration), ¶ 17; doc. no. 25-5 (Jashon Jones Declaration), ¶ 17.
       28
          Doc. no. 25-3 (Amber Turner Declaration), ¶ 18; doc. no. 25-4 (Charlene Gdynia
Declaration), ¶ 18; doc. no. 25-5 (Jashon Jones Declaration), ¶ 18.
       29
          Doc. no. 25-3 (Amber Turner Declaration), ¶¶ 17-18; doc. no. 25-4 (Charlene Gdynia
Declaration), ¶¶ 17-18; doc. no. 25-5 (Jashon Jones Declaration), ¶¶ 17-18. See also doc. no. 29-1
(Justin Sullivan Declaration), ¶ 15 (“The time card system they used to record time and pay for the
dancers was used haphazardly at best. . . . The Club never paid those dancers regularly. I literally
threw some punch cards in the trash at the direction of Michael Holt.”).
       30
          Doc. no. 25-3 (Amber Turner Declaration), ¶ 19; doc. no. 25-4 (Charlene Gdynia
Declaration), ¶ 19; doc. no. 25-5 (Jashon Jones Declaration), ¶ 19.
       31
        See also doc. no. 25-4 (Charlene Gdynia Declaration), ¶ 18 (same); doc. no. 25-5 (Jashon
Jones Declaration), ¶ 18 (same).

                                                 8
        Case 5:19-cv-01772-CLS Document 31 Filed 07/23/20 Page 9 of 19




                                    III. DISCUSSION

       Section 206 of the Fair Labor Standards Act (“FLSA”) requires employers to

pay all covered employees at least a statutorily-prescribed minimum wage for each

hour worked. 29 U.S.C. § 206(a)(1). Section 216(b) provides the following remedy

for violation of that provision: “Any employer who violates the provisions of section

206 . . . shall be liable to the employee or employees affected in the amount of their

unpaid minimum wages . . . and in an additional equal amount as liquidated

damages.” 29 U.S.C. § 216(b).

       Plaintiffs allege they were inappropriately categorized as “independent

contractors,” as opposed to “employees.” In order to “determine whether an

individual falls into the category of covered ‘employee’ or exempted ‘independent

contractor,’ courts look to the ‘economic reality’ of the relationship between the

alleged employee and alleged employer and whether that relationship demonstrates

dependence.” Scantland v. Jeffry Knight, Inc., 721 F.3d 1308, 1311 (11th Cir. 2013).

The so-called “economic reality test” relied upon by the Eleventh Circuit has six

factors: i.e.,

       (1)       the nature and degree of the alleged employer’s control as to the
                 manner in which the work is to be performed;

       (2)       the alleged employee’s opportunity for profit or loss depending
                 upon his managerial skill;

                                             9
        Case 5:19-cv-01772-CLS Document 31 Filed 07/23/20 Page 10 of 19




       (3)     the alleged employee’s investment in equipment or materials
               required for his task, or his employment of workers;

       (4)     whether the service rendered requires a special skill;

       (5)     the degree of permanency and duration of the working
               relationship;

       (6)     the extent to which the service rendered in an integral part of the
               alleged employer’s business.

Id. at 1312. While the foregoing factors serve as guides for decision-making, “the

overarching focus of the inquiry is economic dependence.” Id.

       The Eleventh Circuit has not yet addressed the specific question of whether

exotic dancers are covered employees under the Fair Labor Standards Act. Even so,

the Fifth Circuit and a number of district courts have done so and, without exception,

those courts have found an employment relationship and required the nightclub to pay

its dancers a minimum wage. Reich v. Circle C. Investments, Inc., 998 F.2d 324 (5th

Cir. 1993) (finding dancers to be “employees” under FLSA); Harrell v. Diamond A

Entertainment, Inc., 992 F. Supp. 1343, 1348 (M.D. Fla. 1997) (same); Reich v. Priba

Corp., 890 F. Supp. 586 (N.D. Tex. 1995) (same); Martin v. Circle C Investments,

Inc., No. MO-91-CA-43, 1991 WL 338239 (W.D. Tex. Mar. 27, 1991) (same).32

       32
         See also, e.g., Hart v. Rick’s Cabaret International, Inc., 967 F. Supp. 2d 901 (S.D. N.Y.
2013); Thornton v. Crazy Horse, Inc., No. 3:06-cv-00251-TMB, 2012 WL 2175753 (D. Alaska June
14, 2012); Clincy v. Galardi South Enterprises, Inc., 808 F. Supp. 2d 1326 (N.D. Ga. 2011);
Thompson v. Linda and A. Inc., 779 F. Supp. 2d 139 (D. D.C. 2011); Morse v. Mer Corp., No. 1:08-
cv-1389-WTL-JMS, 2010 WL 2346334 (S.D. Ind. June 4, 2010).

                                                10
        Case 5:19-cv-01772-CLS Document 31 Filed 07/23/20 Page 11 of 19




       In like manner, and for the reasons discussed below, this court also finds that

the factors of the “economic reality” test are met, and that plaintiffs are covered

“employees” under the FLSA, as opposed to independent contractors.

       First, defendants exercised control over the manner in which plaintiffs

performed their work. For example, defendants:

       determined the order in which each dancer appeared on stage and,
       consequently, when she was available to perform private dances;33

       determined when and for how long each dancer performed;34

       controlled the music played by the disc jockey, to which the performers
       danced;35

       required dancers to pay the disc jockey;

       controlled the clothes, make-up, and shoes worn by each dancer;36

       mandated the amount of “house fees” or “tip outs”; and,

       set the rate that each performer could charge for a private dance.37

Other courts have found the “control factor” to have been met under similar

       33
         See doc. no. 25-6 (Stage rules), at 2 (“Be on stage within 30 seconds of being called or you
will be written up”); doc. no. 25-3 (Amber Turner Declaration), ¶ 13; doc. no. 25-4 (Charlene
Gdynia Declaration), ¶ 13; doc. no. 25-5 (Jashon Jones Declaration), ¶ 13.
       34
         See doc. no. 25-3 (Amber Turner Declaration), ¶¶ 4-8; doc. no. 25-4 (Charlene Gdynia
Declaration), ¶¶ 4-8; doc. no. 25-5 (Jashon Jones Declaration), ¶¶ 4-8.
       35
        See doc. no. 25-6 (Stage Rules), at 2 (“Dance to what the DJ plays. They are provided a
Jimmy’s program of music and what the DJ must play.”).
       36
            See doc. no. 25-6 (Dress Code), at 5.
       37
        See doc. no. 25-3 (Amber Turner Declaration), ¶¶ 5, 10(b)-12; doc. no. 25-4 (Charlene
Gdynia Declaration), ¶¶ 5, 10(b)-12; doc. no. 25-5 (Jashon Jones Declaration), ¶¶ 5, 10(b)-12.

                                                    11
       Case 5:19-cv-01772-CLS Document 31 Filed 07/23/20 Page 12 of 19




circumstances. See, e.g., Dean v. 1715 Northside Drive, Inc., 224 F. Supp. 3d 1302,

1320 (N.D. Ga. 2016) (finding the control factor met where the club charged “stage

rental fees” and set the minimum amount dancers could charge for private dances);

Degidio v. Crazy Horse Saloon and Restaurant, Inc., No. 4:13-cv-02136-BHH, 2015

WL 5834280, at *8-12 (D. S.C. Sept. 30, 2015) (finding the control factor met where

the club controlled the entertainers’ dress and sequence of performance, required the

entertainers to sign in and pay house fees, and set minimum prices for private dances).

Accordingly, the first factor of the economic reality test is satisfied.

      Neither party explicitly addressed the second factor. Even so, like the Northern

District of Georgia in Clincy v. Galardi South Enterprises, Inc., 808 F. Supp. 2d 1326

(N.D. Ga. 2011), this court is “not aware of any decision in which a court found that

an exotic dancer has significant control over her opportunity for profit or loss relative

to the club at which she works.” Id. at 1345.

      Similarly, and addressing the third factor of the economic reality test, other

courts have found that a nightclub’s investment is far greater than the relative

investment of dancers. See, e.g., Hart v. Rick’s Cabaret International, Inc., 967 F.

Supp. 2d 901, 920 (S.D. N.Y. 2013) (“[E]xotic dancers are ‘far more closely akin to

wage earners toiling for a living, than to independent entrepreneurs seeking a return

on their risky capital investments.’”) (quoting Reich v. Circle C. Investments, Inc.,

                                           12
       Case 5:19-cv-01772-CLS Document 31 Filed 07/23/20 Page 13 of 19




998 F.2d 324, 328 (5th Cir. 1993)); Clincy, 808 F. Supp. 2d at 1346-47 (finding that

plaintiffs’ investment in personal grooming and wardrobe did not equate to the

defendant’s investment in the nightclub through ownership of a liquor license, lease

of the club’s fixtures, and maintenance of the facilities). The same is true here, where

defendants leased the space, operated the business, grossed more than $500,000 in

annual revenue, and incurred all of the risk and reward for operation of the lounge.

      The fourth factor is easily met, because no formal training is required for exotic

dancers.38   See Degidio, 2015 WL 5834280, at *13 (“[I]t appears the only

qualification required [for exotic dancing] is a willingness to take one’s clothes off.

. . . Like others, this Court declines to characterize this as a ‘skill.’”) (alteration

supplied); Mason v. Fantasy, LLC, No. 13-cv-02020-RM-KLM, 2015 WL 4512327,

at *10 (D. Colo. July 27, 2015) (“Courts have held that there is little to no skill

required to be a nude dancer.”); Stevenson v. Great American Dream, Inc., No. 1:12-

cv-3359-TWT, 2013 WL 6880921, at *5 (N.D. Ga. Dec. 31, 2013) (“Taking your

clothes off on a nightclub stage and dancing provocatively are not the kinds of special

skills that suggest independent contractor status.”).

      The fifth economic reality test factor involves consideration of “the degree of

permanency and duration of the working relationship.” Scantland, 721 F.3d at 1312.

      38
          Doc. no. 25-3 (Amber Turner Declaration), ¶ 21; doc. no. 25-4 (Charlene Gdynia
Declaration), ¶ 21; doc. no. 25-5 (Jashon Jones Declaration), ¶ 21.

                                          13
        Case 5:19-cv-01772-CLS Document 31 Filed 07/23/20 Page 14 of 19




Amber Turner performed as an exotic dancer at Jimmy’s Lounge at various times

after 2011, but consistently from January 2017 to April 2019.39 Charlene Gdynia and

Jashon Jones performed at various times after 2009, but consistently from November

2016 to October 2019.40 While such patterns do not demonstrate employment

permanency, they show that all plaintiffs worked at Jimmy’s Lounge for considerable

periods of time. Further, many of the courts that found exotic dancers to be

“employees” for purposes of the FLSA “did so despite finding the employment

relationship lacked a high degree of permanence.” Thompson v. Linda and A., Inc.,

779 F. Supp. 2d 139, 150 (D. D.C. 2011). See also, e.g., Reich, 998 F.2d at 328-29

(“The transient nature of the work force is not enough here to remove the dancers

from the protections of the FLSA.”); McFeeley v. Jackson Street Entertainment, LLC,

47 F. Supp. 3d 260, 272-73 (D. Md. 2014) (“The lack of permanence in the

relationship between the clubs and the dancers is not outcome determinative in the

overall determination of whether the dancers were employees of the clubs.”). Since

each of the plaintiffs worked at Jimmy’s Lounge for extended periods of time, the

fifth factor is satisfied.

       Finally, the services provided by exotic dancers are clearly integral to a


       39
            Doc. no. 25-3 (Amber Turner Declaration), ¶ 1.
       40
          Doc. no. 25-4 (Charlene Gdynia Declaration), ¶ 1; doc. no. 25-5 (Jashon Jones
Declaration), ¶ 1.

                                                14
       Case 5:19-cv-01772-CLS Document 31 Filed 07/23/20 Page 15 of 19




“Gentleman’s Club,” such as Jimmy’s Lounge. See, e.g., Hart, 967 F. Supp. 2d at

921 (“No reasonable jury could conclude that exotic dancers were not integral to the

success of a club that marketed itself as a club for exotic dancers.”); Harrell, 992 F.

Supp. at 1352 (“Exotic dancers are obviously essential to the success of a topless

nightclub.”).

      Thus, plaintiffs were “employees” entitled to receive a minimum wage under

the FLSA. Even if the factors of the “economic reality” test had not been so clearly

met, defendants waived the argument, because they did not dispute that plaintiffs

were employees. Instead, they denied only plaintiffs’ contention that they were not

paid at least the minimum wage while employed at Jimmy’s Lounge.41 That issue

does not relate to the question of liability, however, but only to the amount of

damages that plaintiff may recover.

      Another issue is whether defendants violated the FLSA by wrongfully

confiscating plaintiffs’ tips by forcing each to pay defendants “tip outs,” portions of

their private dance fees, and disc jockey fees. Under the Act, “[a]n employer may not

keep tips received by its employees for any purposes, including allowing managers

or supervisors to keep any portion of employees’ tips, regardless of whether or not

the employer takes a tip credit.” 29 U.S.C. § 203(m)(2)(B). Additionally, employers


      41
           See doc. no. 28 (Defendants’ Response), at 6.

                                                15
       Case 5:19-cv-01772-CLS Document 31 Filed 07/23/20 Page 16 of 19




cannot require that employees pay “kick-backs.”

             Whether in cash or in facilities, “wages” cannot be considered to
      have been paid by the employer and received by the employee unless
      they are paid finally and unconditionally or “free and clear.” The wage
      requirements of the Act will not be met where the employee “kicks-
      back” directly or indirectly to the employer or to another person for the
      employer’s benefit the whole or part of the wage delivered to the
      employee. This is true whether the “kick-back” is made in cash or in
      other than cash. For example, if it is a requirement of the employer that
      the employee must provide tools of the trade which will be used in or are
      specifically required for the performance of the employer’s particular
      work, there would be a violation of the Act in any workweek when the
      cost of such tools purchased by the employee cuts into the minimum or
      overtime wages required to be paid him under the Act.

29 C.F.R. § 531.35. Defendants do not dispute plaintiffs’ contention that each was

required to pay disc jockeys at the end of each shift, nor do they dispute that such

payments were illegal kick-backs under 29 C.F.R. § 531.35. Accordingly, any such

argument is waived.

      Defendants also do not deny that plaintiffs were charged a “house fee.”

Instead, they dispute the nature of that fee. Defendants claim that Jimmy’s Lounge

only charged dancers a house fee if they used supplies provided by the club, such as

“make-up, tape, personal/feminine hygiene products, etcetera.”          Doc. no. 28

(Defendants’ Response), at 6. If defendants’ claim is factual, the charge likely would

still be considered an illegal kick-back during the weeks in which it “cut[ ] into the

minimum or overtime wages required to be paid” to plaintiffs. 29 C.F.R. § 531.35.

                                         16
       Case 5:19-cv-01772-CLS Document 31 Filed 07/23/20 Page 17 of 19




Accordingly, the question of the amount, if any, of such fee to be awarded plaintiffs

will be left for determination of the amount of damages.

      Finally, plaintiffs contend that the $5 dollar amounts collected by defendants

for each private dance is an illegal confiscation of a tip. Defendants dispute,

however, that those amounts were considered to be “tips.” Instead, they categorize

the $5 dollar amounts as the rate charged each customer by Jimmy’s Lounge for

private dances. See doc. no. 28 (Defendants’ Response), at 6. That question has been

litigated extensively, and the law does not support defendants’ contention.

             Department of Labor regulations define a service charge as a
      “compulsory charge for service . . . imposed on the customer by an
      employer’s establishment.” 29 C.F.R. § 531.55(a). Several federal
      courts have considered the question specifically at issue here: whether
      private dance fees can be credited toward a club’s minimum wage and
      overtime obligations as service charges. Courts have consistently found
      that the law imposes two requirements for an employer to claim this
      credit. First, the employer must include the service charge in its gross
      receipts. Second, the employer must distribute the service charge to its
      employees. . . . As Judge J. Harvie Wilkinson explained in his recent
      opinion, “[t]hese requirements are necessary to ensure that employees
      actually received the service charges as part of their compensation as
      opposed to relying on the employer’s assertion or say-so.” McFeeley [v.
      Jackson Street Entertainment, LLC,] 825 F.3d [235,] 246 [(4th Cir.
      2016)].

Verma v. 3001 Castor, Inc., No. 13-3034, 2016 WL 6962522, at *6 (E.D. Pa. Nov.

29, 2016) (emphasis supplied). See also, e.g., McFeeley, 825 F.3d at 246; Henderson

v. 1400 Northside Drive, Inc., 110 F. Supp. 3d 1318, 1322 (N.D. Ga. 2015); Hart, 967

                                         17
        Case 5:19-cv-01772-CLS Document 31 Filed 07/23/20 Page 18 of 19




F. Supp. 2d at 929. It does not appear that either of those requirements have been

met. Neither party has filed as evidence defendants’ gross receipts, but the evidence

presented shows that plaintiffs received the private dance fees directly, and then paid

$5 dollars to Jimmy’s Lounge.42 Accordingly, that payment cannot be categorized as

a “service charge,” and must be accounted for in the damages calculation.

            IV. CONCLUSION AND PARTIAL JUDGMENT ON THE
                   ISSUE OF DEFENDANTS’ LIABILITY

       In accordance with the foregoing, the court concludes that plaintiffs’ motion

for summary judgment is due to be, and it hereby is, GRANTED. Accordingly, it is

CONSIDERED, ORDERED, and DECREED that judgment on the issue of liability

be, and the same hereby is, entered in favor of plaintiffs, Amber Turner, Charlene

Gdynia, and Jashon Jones, and against defendants, MJTV, L.L.C. (the successor to

JAH, L.L.C.), James M. Holt, and Michael Holt, all of whom conducted business in

Huntsville, Alabama, under the trade name of “Jimmy’s Lounge.” Plaintiffs will be

granted leave to prove damages.

       A separate order setting a date and time for pretrial conference on the issue of

the amount of damages to be awarded plaintiffs shall be entered contemporaneously

herewith.

       42
          Doc. no. 25-3 (Amber Turner Declaration), ¶ 10(b); doc. no. 25-4 (Charlene Gdynia
Declaration), ¶ 10(b); doc. no. 25-5 (Jashon Jones Declaration), ¶ 10(b); doc. no. 29-1 (Justin
Sullivan Declaration), ¶ 12.

                                              18
Case 5:19-cv-01772-CLS Document 31 Filed 07/23/20 Page 19 of 19




DONE and ORDERED on this, the 23nd day of July, 2020.


                               ______________________________
                               Senior United States District Judge




                              19
